DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “a cylindrical body having an opening on a circumferential surface around which 
a thin plate to be processed is wound obliquely, a thin plate transfer for transferring a thin plate….”; however, it is unclear whether the second instance of “a thin plate” refers to the earlier instance, appropriate correction is required.   Claims 12-15 are rejected for at least their respective direct or indirect dependency from claim 11.   
Claim 16 recites “wherein a large number of through holes are opened continuously in a thin 
plate, by winding a thin plate to be processed obliquely around a hollow cylindrical body….”; however, it is unclear whether the second instance of “a thin plate” refers to the earlier instance, appropriate correction is required.   Claims 17 and 18 are rejected for at least their respective direct or indirect dependency from claim 16.   
	Claim 19 recites “a cylindrical body having an opening on a circumferential surface around which a thin plate to be processed is wound obliquely, a thin plate transfer for transferring a thin plate wound 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (US 5,382,773).
With regard to claim 11, Kurihara teaches a laser processing apparatus (FIG. 3) comprising: a 
cylindrical body (4) having an opening (34) on a circumferential surface around which a web (5) to be processed, a thin plate transfer (90) for transferring a web (5) wound around the cylindrical body (4) in the longitudinal direction of the web (5), a motor  (98) having a rotation axis arranged coaxially with a central axis of the cylindrical body (4), a reflecting member (3)  fixed to a rotating shaft (94) of the motor (98), a laser light emitter (1) for emitting pulsed light (col. 11, ln. 56-58), wherein the apparatus continuously opens a large number of through holes (77) in the web (5) by, while transferring the web (5) in the longitudinal direction, entering the pulsed light (2a-2d) from the direction of the rotation axis (rotational axis of shafts 94/97), reflecting the pulsed light to the radial direction of the cylindrical body (4) by the reflecting member (3) and irradiating the web (5) with the pulsed light through the opening (FIG. 3).
	Kurihara does teach a web 5 but not teach a “thin plate”; however, it is submitted that as the “thin plate” is essentially a workpiece upon which the laser processing apparatus works, it would have been Id. at ___, 82 USPQ2d at 1395. The Supreme Court stated that there are ‘[t]hree cases decided after Graham [that] illustrate this doctrine.’ Id.  at ___, 82 USPQ2d at 1395. (1) ‘In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.’ Id.  at ___, 82 USPQ2d at 1395. (2) ‘In Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., . . . [t]he two [pre-existing elements] in combination did no more than they would in separate, sequential operation.’Id.  at ___, 82 USPQ2d at 1395. (3) ‘[I]n Sakraida v. AG Pro, Inc., the Court derived . . . the conclusion that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.’ Id. at ___, 82 USPQ2d at 1395-96 (Internal quotations omitted.).
With regard to claim 12, as the prior art citation teaches utilizing pulse beams to irradiate the web (col. 11, ln. 56-58), it is submitted that the limitations of the intensity and pulse width of the pulsed light are adjusted so as to open a through hole in the thin plate with a single pulse irradiation would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art as a matter of routine experimentation to obtain a desired through-hole size as MPEP 2144 explicitly states: “Generally, differences in concentration or temperature will not support the patentability of subject matter In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
With regard to claim 16, it is submitted that claim 16 is directed to a laser processing method which includes essentially the same limitations as those of the laser processing apparatus of claim 11 except in method form.   Accordingly, with respect to the method step claimed in claim 16, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed.  Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I)". 
With regard to claim 17, as the prior art citation teaches utilizing pulse beams to irradiate the web (col. 11, ln. 56-58), it is submitted that the limitations of the rotation period of the motor and the transfer speed of the thin plate transfer are adjusted to be respectively constant would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art as a matter of routine experimentation to obtain a desired through-hole size as MPEP 2144 explicitly states: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
With regard to claim 18, as the prior art citation teaches utilizing pulse beams to irradiate the web (col. 11, ln. 56-58), it is submitted that the limitations of the light emission timing of pulsed light emitted by the laser light emitter is set in synchronization with the rotation of the motor so as to eject the pulsed light to the opening via the reflecting member would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art as a matter of routine experimentation to obtain a desired through-hole size as MPEP 2144 explicitly states: “Generally, differences in concentration or In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
With regard to claim 19, Kurihara teaches a web (5) with a large number of through-holes (77) 
formed by a  laser processing apparatus (FIG. 3) comprising: a cylindrical body (4) having an opening (34) on a circumferential surface around which a web (5) to be processed, a thin plate transfer (90) for transferring a web (5) wound around the cylindrical body (4) in the longitudinal direction of the web (5), a motor  (98) having a rotation axis arranged coaxially with a central axis of the cylindrical body (4), a reflecting member (3)  fixed to a rotating shaft (94) of the motor (98), a laser light emitter (1) for emitting pulsed light (col. 11, ln. 56-58), wherein the apparatus continuously opens a large number of through holes (77) in the web (5) by, while transferring the web (5) in the longitudinal direction, entering the pulsed light (2a-2d) from the direction of the rotation axis (rotational axis of shafts 94/97), reflecting the pulsed light to the radial direction of the cylindrical body (4) by the reflecting member (3) and irradiating the web (5) with the pulsed light through the opening (FIG. 3).
	Kurihara does teach a web 5 but not teach a “thin plate”; however, it is submitted that as the “thin plate” is essentially a workpiece upon which the laser processing apparatus works, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to piece a suitable workpiece upon which a processing operation is to be performed, and furthermore, MPEP 2115 entitled “Material or Article Worked Upon by Apparatus” explicitly states: “MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS  Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).     Furthermore, Kurihara does not teach that the web being wound obliquely; however, it is submitted that the wound direction does not provide an unpredictable result nor are unexpected results provided by the claimed direction, furthermore, the Supreme Court in KSR v. Teleflex explicitly held that “‘[t]he combination of familiar elements according to known methods is likely to be obvious when it does no Id. at ___, 82 USPQ2d at 1395. The Supreme Court stated that there are ‘[t]hree cases decided after Graham [that] illustrate this doctrine.’ Id.  at ___, 82 USPQ2d at 1395. (1) ‘In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.’ Id.  at ___, 82 USPQ2d at 1395. (2) ‘In Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., . . . [t]he two [pre-existing elements] in combination did no more than they would in separate, sequential operation.’Id.  at ___, 82 USPQ2d at 1395. (3) ‘[I]n Sakraida v. AG Pro, Inc., the Court derived . . . the conclusion that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.’ Id. at ___, 82 USPQ2d at 1395-96 (Internal quotations omitted.).
With regard to claim 20, it is submitted that with regard to the limitation of the thin plate is made of metal, as the “thin plate” is essentially a workpiece upon which the laser processing apparatus works, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to piece a suitable workpiece upon which a processing operation is to be performed, and furthermore, MPEP 2115 entitled “Material or Article Worked Upon by Apparatus” explicitly states: “MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS  Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).     .
		
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761